UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6229



WILLIAM HILL,

                                              Plaintiff - Appellant,

          versus


UNITED STATES ATTORNEYS FOR THE EASTERN
DISTRICT OF VIRGINIA; CHUCK ROSENBERG; T. S.
ELLIS, III; E. BLAIR BROWN; ELIZABETH SUAREZ,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-00052-LMB)


Submitted:   September 21, 2007           Decided:   October 9, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William     Hill   appeals    the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) action.           We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       See Hill v. United

States Attorneys for the Eastern Dist. of Va., No. 1:07-cv-00052-

LMB (E.D. Va. Jan. 30, 2007).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                 - 2 -